Dismissed and Memorandum Opinion filed October 15, 2013




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00819-CR

               ANGELA JENNETTE MCKNIGHT, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 338th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1307504

                 MEMORANDUM                      OPINION


      Appellant entered a guilty plea to aggravated assault. In accordance with the
terms of a plea bargain agreement with the State, the trial court sentenced appellant
on June 14, 2013, to confinement for fifteen years in the Institutional Division of
the Texas Department of Criminal Justice. Appellant filed a pro se notice of
appeal on September 16, 2013.
      A defendant’s notice of appeal must be filed within thirty days after sentence
is imposed when the defendant has not filed a timely motion for new trial. See
Tex. R. App. P. 26.2(a)(1). Although we may grant an extension of time to file a
notice of appeal, it must be filed in the trial court within fifteen days after the
deadline for filing the notice of appeal and, within that same fifteen-day period, the
party must file an extension motion in the appellate court. See Tex. R. A pp. P.
26.3(a), (b). Otherwise, we do not have authority to grant an extension of time to
file the notice of appeal. See Olivo v. State, 918 S.W.2d 519, 522–4 (Tex. Crim.
App. 1996).

      Appellant filed a motion for extension of time to file a notice of appeal in
the trial court but neither the motion nor the notice of appeal were filed within the
fifteen-day period. A notice of appeal which complies with the requirements of
Rule 26 is essential to vest the court of appeals with jurisdiction. Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected,
a court of appeals does not obtain jurisdiction to address the merits of the appeal.
Under those circumstances it can take no action other than to dismiss the appeal.
Id.

      Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM



Panel consists of Justices Boyce, McCally and Busby.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2